Title: From Alexander Hamilton to James McHenry, 10 July 1799
From: Hamilton, Alexander
To: McHenry, James


Private
New York July 10 1799

Why, My Dear friend, do you suffer the business of providing to go on as it does. Every moment proves the insufficiency of the existing plan & the necessity of auxiliaries. I have no doubt that at Baltimore N York Providence & Boston additional supplies of Cloathing may promptly be procured & prepared by your Agents & it ought to be done though it should enhance the expence. Tis terrible at this juncture that there should be wants any where.
So of Tents—Calls for them are repeated from Massachusettes where better and cheaper than any where else they can certainly be provided.
Pray take a resolution adequate to the exigency & rescue the credit of your Department.
Yrs. Affecly
A H
J McHenry Es
